Appeal by the defendant from a judgment of the Supreme Court, Queens County (Buchter, J.), rendered March 14, 2005, convicting him of criminal sale of a controlled substance in the third degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenge to the legal sufficiency of the evidence is unpreserved for appellate review, since he failed to address any specific ground as a basis for dismissal in the trial court (see CPL 470.05 [2]; People v Gray, 86 NY2d 10,19 [1995]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The sentence imposed was not excessive (see People v Wilson, 190 AD2d 835, 836 [1993]; People v Suitte, 90 AD2d 80 [1982]). Pradenti, EJ., Mastro, Santueci and Dillon, JJ., concur.